DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 8, 2022 was considered by the examiner.

Requirement for Information
Examiner acknowledges Applicant’s reply to the requirement for information.

Claim Objections
Claim 1 is objected to because of the following informalities:  
When Applicant copied claim 14 into claim 1 they left the period “.” after the term “connection structure”. Applicant needs to change it to another punctuation mark.
Appropriate correction is required.



Claim Rejections - 35 USC § 112(a)
Examiner withdraws the 35 USC §112(a) based upon Applicant’s amendment to claim 1.

Claim Rejections - 35 USC § 112(b)
Examiner withdraws the previous 35 USC § 112(b) rejection based upon Applicant’s amendment to claim 1. However, Examiner is issuing a new rejection below.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15,
Claim 15 is dependent upon canceled claim 14. Because of this Examiner is unable to determine what claim claim 15 is suppose to limit. Therefore, the claim is indefinite as the metes and bounds of the claim are unclear.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, and 15 is/are rejected under 35 U.S.C. 103 as obvious over Muller et al. (US 2019/0130956 A1) (“Muller”) 
Examiner note: Muller shares the same Applicant and two of the same inventors as the current application and was published more than a year before the current applications earliest filing date.
Examiner note:
Examiner has changed removed the 35 USC § 102 rejection in order to adequately address Applicant’s arguments. The 35 USC § 103 rejection remains. This is not considered a a new ground of rejection because Examiner has removed a rejection and not added one. Further, the teachings used in the rejection has not changed.
Regarding claim 1, Muller teaches at least in figures 1A-1B and 2H-I:
a capacitive memory (104) structure comprising (detailed below)
a first electrode (114); 
a field-effect transistor structure (122) comprising (detailed below)
a gate electrode (122e);
 one or more insulator layers (260a-c), 
one or more source/drain contact structures (262d-s) embedded in the one or more insulator layers (260a-c) to electrically contact the field-effect transistor structure (102), and 
a connection structure (262b) embedded in at least one of the one or more insulator layers (260b), 
wherein the connection structure (262b) electrically conductively connects the first electrode (114) of the capacitive memory structure (104) and the gate electrode (122e) of the field-effect transistor structure (122) with one another and is electrically floating (they are electrically floating because the gate insulating layer and the unclaimed capacitor dielectric along with the surrounding dielectric insulate these elements), and 
wherein the capacitive memory structure (104) comprises (detailed below)
a second electrode (134) and at least one remanent-polarizable layer (124) arranged between the first electrode (114) and the second electrode (134).

Regarding the limitation,
one or more additional electrically insulating structures (260b) configured to prevent a leakage current-induced charging of the first electrode, the gate electrode, and the connection structure.
According to Applicant’s specification the material of the one or more insulating layers can be SiO2, SiN for 532a, ¶ 0075, and 532a, 532b, and 532c can all be the same material, ¶ 0083. Further, according to Applicant’s specification at ¶ 0095 the material that performs this function is Al2O3, AlN, AlOxNy, SiO2, SiN, SiOxNy. Therefore, according to Applicant’s specification all the insulating layers can be the same material, i.e. SiO2, SiN, etc. There is no described difference in the specification for using one material over another. Based upon the above, in the final product one would not be able to differentiate between “one or more insulator layers”, and “one or more additional electrically insulating structures” as they can all be the same material. And, being the same material they will perform the claimed function above. 
Turing to the prior art, Muller teaches in ¶ 0086, that 260a can be SiO2, SiN, or others, in ¶ 0087, 260b can be SiO2, SiN, or others, and in ¶ 0090, 260c can be SiO2, SiN, or others. Thus, Muller teaches the same material in the same order as Applicant. Since the prior art teaches the same material, or equivalent material, it must be able to perform the same function. Thus, the claimed function must be an inherent/obviously be a  characteristic of the material.
Applicant asserts, see Remarks dated August 8, 2022 on pages 9-10, that Examiner has disregarded this limitation. And, that two layers cannot be distinguished from one another in the final product. 
This argument is unpersuasive. Under MPEP 2144.04(VI)(B), the mere duplication of parts “as no patentable significance unless a new and unexpected result is produced.” Applicant has not provided evidence of new or unexpected results from making 260b separable, when the prior art teaches making integral. MPEP 2144.04(V)(B) and (C). Thus, there are several obvious ways of looking at the prior art in relation to the claim. These are, 1) Applicant is merely duplicating an insulating layer, 2) Applicant is merely making the insulating layer separable, and/or 3) the prior art makes the insulating layer integrally. In either the event, Applicant has not provided any evidence that claimed structure performs any differently than the prior art, nor has Applicant provided evidence of unexpected results, nor has Applicant provided any evidence of a patentable distinction between the prior art and the claimed device. 
Based upon the above, the prior art continues to read upon this limitation for the reasons stated above. 
Regarding claim 9, Muller teaches at least in figures 1A-1B and 2H-I:
wherein the field-effect transistor structure (122) comprises (detailed below) 
a semiconductor layer (212) and 
at least a first source/drain region (242d) and a second source/drain region (242s) disposed in the semiconductor layer (212), 
wherein the one or more source/drain contact (262d-s) structures comprise a first source/drain contact structure (262d) and a second source/drain contact structure (262s) contacting the first source/drain region (242d) and the second source/drain region (242s) respectively. 
Regarding claim 15, Muller teaches at least in figures 1A-1B and 2H-I:
wherein the at least one remanent-polarizable layer (114) comprises at least one ferroelectric material (¶ 0062).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as obvious over Muller, in view of Dr. Joseph A. Elias, Adjunct Faculty University of Kentucky, Department of Electrical and Computer Engineering, Class 07: Layout and Rules, http://web.engr.uky.edu/~elias/lectures/ln_07.pdf, Feb. 4, 2002 (Year: 2002) (“Elias”)
Regarding claim 2, Muller does not explicitly teach:
wherein a shortest distance from at least one of the first electrode (114), the gate electrode (122e), or the connection structure (262b) to at least one of the one or more source/drain contact structures (262d-s) is in the range from about 1 nm to about 1 µm.

However, Elias teaches:
On page 7, that the minimum spacing between the gate electrode and the source/drain is 2λ. On page 8, Elias teaches that λ represents half the feature size. Thus, for a standard 0.18 µm by TSMC, 2λ=0.18 µm for 180nm. Thus, the claimed range 1 nm to 1 µm would have been obvious to one of ordinary skill in the art based upon standard processes used by those of ordinary skill in the semiconductor arts.
It would have been obvious that the prior art would have contained the claimed dimension. This is because as shown with Elias semiconductor fabrication is based upon multiples of λ, and λ is defined by half the process node. This is a standard industry practice. Thus, if one where to use any standard industry process at or below 1 µm from any foundry (TSMC, Samsung, Global Foundries, etc.) the required min spacing would meet the claimed limitation. Thus, the limitation of claim 2 is obvious in light of the standard semiconductor industry practice.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as obvious over Muller, in view of Gupta et al. (US 2002/0163072 A1) (“Gupta”).
Regarding claim 10, Muller does not teach:
wherein the one or more additional electrically insulating structures comprise at least one first material that is different from a second material of the one or more insulator layers.

Gupta teaches at least in figures 4-f:
That one of ordinary skill in the art would add a liner to the vias of Muller. The liners could comprise a layer of SiO2 and a layer of SiN. The purpose, or function, of the liners is to be a diffusion barrier and prevent metal used to fill the via from difussing into the surround material, and can perform a second function as an etch stop layer. ¶ 0027.
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the liner layers of Gupta into the device of Muller in order to protect the surround material from diffusion of the source contact, drain contact, and connection structure of Muller, and to act as an etch stop layer during the processing of the device of Muller.
Regarding claim 11,
wherein the first material of the one or more additional electrically insulating structures differs from the second material of the one or more insulator layers in at least one of the following properties: a crystal structure, a microstructure, a chemical element, and/or a chemical composition (based upon the teachings of Muller and Gupta it is obvious the first material can be SiO2 and the additional electrically insulating structures can be SiN, and vice-versa).


Response to Arguments
Applicant's arguments filed August 8, 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments to claim 1, 
Applicant’s arguments and Examiner’s response to said arguments are contained in the analysis of claim 1 above.
Regarding Applicant’s arguments to claim 10-11,
Applicant asserts the combination of references would break the primary reference rendering it useable for the intended purpose. 
In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here, as stated above, the combination of references is using Gupta to teach lining the vias of Muller to prevent diffusion of the via metal into the surrounding insulating layer. Thus, the combination of references would teach that one would want to line the vias of Muller with a diffusion barrier. 
Therefore, Applicant’s arguments are unpersuasive. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/Primary Examiner, Art Unit 2822